Exhibit 10.2

 

THE HOME DEPOT, INC.

NONEMPLOYEE DIRECTOR

DEFERRED SHARE AWARD

(<DATE> award;              shares)

 

This Deferred Share Award (the “Award”) is made as of the <DAY> day of <MONTH>,
<YEAR> by THE HOME DEPOT, INC., a Delaware corporation (the “Company”) to
<NONEMPLOYEE DIRECTOR’S NAME> (“Director”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted The Home Depot, Inc. 2005 Omnibus Stock
Incentive Plan (the “Plan”) which is administered by the Leadership Development
and Compensation Committee of the Company’s Board of Directors (the
“Committee”); and

 

WHEREAS, Director is a member of the Board of Directors (the “Board”) eligible
to receive grants of Awards under the Plan; and

 

WHEREAS, the Board has approved the grant to Director of this award of deferred
shares under the terms of the Plan representing Director’s annual stock retainer
for service on the Board (the “Award”) and to promote Director’s long-term
interests in the success of the Company; and

 

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and Director, the Company herein sets forth the terms of such award
in writing, as follow;

 

1. Stock Award. The Company hereby grants to Director an award of             
shares of the $.05 par value common stock of the Company, subject to the
conditions set forth herein. Such shares are hereinafter referred to as the
“Deferred Shares.”

 

2. Delivery of Shares. A stock certificate representing the Deferred Shares
shall be transferred to Director on or as soon as practicable after the earlier
of (i) the date on which Director ceases to be a member of the Board by reason
of his or her death, retirement or disability as defined by Section
409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the “Code”); or
(ii) the first anniversary of the date on which Director ceases to be a member
of the Board for any reason other than death, retirement or disability as
defined by Code Section 409A(a)(2)(C) ; or (iii) the date on which the Director
ceases to be a member of the Board in connection with a Change in Control of the
Company (as defined in Section 7); service terminations within six (6) months
before or after the occurrence of a Change in Control shall be deemed to be in
connection with a Change in Control. For purposes of this Award, Director shall
be considered to have retired if he or she does not seek reelection to the Board
due to any Company policy imposing a maximum age for service on the Board or a
maximum length of service on the Board.



--------------------------------------------------------------------------------

3. Adjustments for Dividends. Upon the payment of any cash dividend on shares of
common stock of the Company before the issuance of a stock certificate
representing the Deferred Shares, the number of Deferred Shares shall be
increased by the number obtained by dividing (x) the aggregate amount of the
dividend that would be payable if each Deferred Share were issued and
outstanding and entitled to dividends on the dividend payment date, by (y) the
Fair Market Value of the common stock on the dividend payment date. The number
of Deferred Shares shall also be entitled to such adjustments as are determined
by the Committee under Section 11 of the Plan.

 

4. Stockholder Rights. Upon the issuance of a stock certificate representing the
Deferred Shares, Director shall have all of the rights of a stockholder with
respect to the Deferred Shares, including the right to vote the shares and to
receive all dividends or other distributions paid or made available with respect
to such shares. Before the delivery of such stock certificate, Director shall
have none of the rights of a stockholder with respect to the Deferred Shares.

 

5. Fractional Shares. The Company shall not be required to issue any fractional
shares pursuant to this Award, and the Committee may round fractions down.

 

6. Plan Provisions. In addition to the terms and conditions set forth herein,
the Award is subject to and governed by the terms and conditions set forth in
the Plan, which is hereby incorporated by reference. Unless the context
otherwise requires, capitalized terms used in this Award shall have the meanings
set forth in the Plan. In the event of any conflict between the provisions of
the Award and the Plan, the Plan shall control.

 

7. Change in Control. For purposes of this award, “Change in Control” shall mean
a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A under the Securities
Exchange Act of 1934 (“1934 Act”) as in effect at the time of such change in
control, provided that such a change in control shall be deemed to have occurred
at such time as (i) any “person” (as that term is used in Sections 13(d) and
14(d) (2) of the 1934 Act), is or becomes the “beneficial owner,” directly or
indirectly, of securities representing 20% or more of the combined voting power
for election of directors of the then outstanding securities of the Company or
any successor of the Company; (ii) during any period of two (2) consecutive
years or less, individuals who at the beginning of such period constituted the
Board of Directors of the Company cease, for any reason, to constitute at least
a majority of the Board of Directors, unless the election or nomination for
election of each new director was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of the
period; (iii) the stockholders of the Company approve any merger or
consolidation as a result of which the common stock of the Company shall be
changed, converted or exchanged (other than a merger with a wholly owned
subsidiary of the Company) or any

 

2



--------------------------------------------------------------------------------

liquidation of the Company or any sale or other disposition of 50% or more of
the assets or earning power of the Company; or (iv) the stockholders of the
Company approve any merger or consolidation to which the Company is a party as a
result of which the persons who were stockholders of the Company immediately
prior to the effective date of the merger or consolidation shall have beneficial
ownership of less than 55% of the combined voting power for election of
directors of the surviving corporation following the effective date of such
merger or consolidation.

 

8. Miscellaneous.

 

(a) Limitation of Rights. The granting of this Award shall not give Director any
rights to similar grants in future years or any right to be retained in the
employ or service of the Company or to interfere in any way with the right of
the Company to terminate Director’s services at any time or the right of
Director to terminate his or her services at any time.

 

(b) Rights Unsecured. The rights of Director hereunder shall be that of an
unsecured general creditor of the Company, and Director shall not have any
security interest in any assets of the Company. Director shall have only the
Company’s unfunded, unsecured promise to issue shares of the Company’s common
stock in the future pursuant to this Award.

 

(c) Nontransferability/Nonalienability. No right of Director hereunder shall be
subject to alienation, transfer, sale, assignment, pledge, attachment,
garnishment or encumbrance of any kind. Any attempt to alienate, sell, transfer,
assign, pledge or otherwise encumber any such payments whether presently or
thereafter payable shall be void.

 

(d) Code Section 409A Compliance. This Award is intended to satisfy the
requirements of Code Section 409A and shall be construed accordingly. The
Company in its discretion may delay the issuance of Deferred Shares or take any
other action it deems necessary to comply with the requirements of Code Section
409A, including amending this Award, without Director’s consent, in any manner
it deems necessary to cause the Award to comply with the requirements of Code
Section 409A.

 

(d) Limitation of Actions. Any lawsuit with respect to any matter arising out of
or relating to this Award must be filed no later than one (1) year after the
date that the Company denies the claim made by Director or any earlier date that
the claim otherwise accrues.

 

3



--------------------------------------------------------------------------------

(e) Offset. Company may deduct from amounts otherwise payable under this Award
all amounts owed by Director to Company and its affiliates to the maximum extent
permitted by applicable law.

 

(f) Controlling Law. This Award shall be governed by, and construed in
accordance with, the laws of the State of Georgia (without giving effect to the
choice of law principles) and any action arising out of or related thereto shall
be brought in either the United States District Court for the Northern District
of Georgia, Atlanta Division, or the Superior Court of Cobb County, Georgia.

 

(g) Severability. If any term, provision, covenant or restriction contained in
the Award is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Award shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated.

 

(h) Construction. The Award contains the entire understanding between the
parties and supersedes any prior understanding and agreements between them
representing the subject matter hereof. There are no representations,
agreements, arrangements or understandings, oral or written, between and among
the parties hereto relating to the subject matter hereof which are not fully
expressed herein.

 

(i) Headings. Section and other headings contained in the Award are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.

 

BOARD OF DIRECTORS OF THE HOME DEPOT, INC. By:  

 

--------------------------------------------------------------------------------

    Robert L. Nardelli, Chairman

 

4